DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Anthony P. Curtis on June 1, 2022.

The application has been amended as followed:

            In claim 15, the limitation “…and reconfigurable to form a TX signal in either one of a high-resolution modulation TX mode and a spectral shaping TX mode; and a transmit mode control circuit communicatively coupled with the digital transmitter and configured to signal the digital transmitter to select which transmit mode to use;” in lines 3 – 7 has been changed to “…and reconfigurable to form a transmit (TX)  TX ”

Allowable Subject Matter

            Claims 1 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 8 and 15, the prior art of record, specifically Shen et al (“A Digital Power Amplifier with FIR-Embedded 1-Bit High-Order ΔΣ Modulation for WBAN Polar Transmitters”, Tsinghua University, Beijing, China, IEEE, 2015) teaches of a digital transmitter circuit adapted to transmit a data signal (Figures 2 and 7), the digital transmitter comprising: digital power amplifier (DPA) and modulation circuitry comprising: a plurality of bit-segmented modulation driver circuits arranged in parallel and configured to modulate a digital data signal on an RF carrier to form a transmit (TX) signal in separate amplitude modulation (AM) and phase modulation (PM) paths (as shown in Fig.2); wherein the DPA and modulation circuity forms the transmit signal by the use of an FIR filter (Pages 662 – 663).

            Dasgupta et al (“A 25 Gb/s 60 GHz Digital Power Amplifier in 28nm CMOS”, Intel Corporation, IEEE, September 2017) teaches of a digital transmitter circuit (Fig.2) adapted to transmit a multi-gigabit per second data signal at millimeter wave frequencies (mmwave, Pages 207 – 208), the digital transmitter comprising: digital power amplifier (DPA) and modulation circuitry comprising: a plurality of bit-segmented modulation driver circuits arranged in parallel and configured to modulate a digital data signal (B1-B5, Figures 1 – 2) on an RF carrier (RFin) to form a transmit (TX) signal (RFout, Fig.2) in separate amplitude modulation (AM) and phase modulation (PM) paths (AM-PM, Col 1, Page 209); the DPA and modulation circuity forms the transmit signal in a high resolution modulation TX mode (Col1, Page 208).

           However, regarding claim 1, none of the cited prior art alone or in combination provides the motivation to teach: “the DPA and modulation circuity containing selectable circuits to form the transmit signal in one of a spectral shaping TX mode or a high resolution modulation TX mode.”

           Re claim 8, none of the cited prior art alone or in combination provides the motivation to teach: “identify a mode of transmission to transmit between a spectral shaping TX mode or high resolution TX mode; and select a configuration of the reconfigurable driver circuits to form the transmit signal based on the identified mode of transmission.”

           Re claim 15, none of the cited prior art alone or in combination provides the motivation to teach: “a digital transmitter including transmit circuitry configured to transmit a multi-gigabit per second data signal modulated on an RF carrier at millimeter wave frequencies and reconfigurable to form a TX signal in either one of a high-resolution modulation TX mode and a spectral shaping TX mode; and a transmit mode control circuit communicatively coupled with the digital transmitter and configured to signal the digital transmitter to select which transmit mode to use; wherein the transmit circuitry comprises a number of digital power amplifier (DPA) and modulation reconfigurable circuit segments to process the data signal on a per bit basis in parallel, to form the TX signal according to the selected TX mode.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633